MEMORANDUM **
Rosa Maria Ramirez-Quintana, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order upholding an Immigration Judge’s decision denying her application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the agency’s continuous physical presence determination for substantial evidence. See Ibarra-Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir.2006). We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the agency’s determination that Ramirez-Quintana did not meet the continuous physical presence requirement where she was placed in expedited removal proceedings in 1998 and ordered removed under the name, Maria Sanehez-Gareia, which she conceded was her alias. See Juarez-Ramos v. Gonzales, 485 F.3d 509, 512 (9th Cir.2007) (holding that an expedited removal order interrupts an alien’s continuous physical presence for cancellation purposes).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.